UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4955


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN REED,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00087-RJC-1)


Submitted:   April 18, 2012                   Decided:   May 10, 2012


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Ann L. Hester, Assistant Federal Defender, Charlotte,
North Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, Melissa L. Rikard, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven        Reed    appeals        the     sentence        of    twenty-four

months’    imprisonment          imposed       upon     revocation        of    supervised

release.     Reed argues that the sentence is procedurally plainly

unreasonable because the district court failed to address his

non-frivolous arguments for a within-Guidelines sentence.                                The

Government     responds          that      the     sentence         is        not   plainly

unreasonable.      Finding no error, we affirm.

            Pursuant to 18 U.S.C. § 3583 (West 2000 & Supp. 2011),

the   Government      sought      to     revoke        Reed’s    term     of    supervised

release    based     on    four    violations           of    its   conditions.         The

district   court     determined         that     the    violations       of    supervision

were Grade C violations.            Because Reed’s criminal history placed

him in Category VI, the applicable Guidelines range was eight to

fourteen     months’       imprisonment.              U.S.     Sentencing       Guidelines

Manual § 7B1.4, p.s. (2010).

            Reed   requested        a    within-Guidelines           sentence,        noting

that he had completed more than two years of his three-year term

of supervised release, that he had done well under supervision,

that he maintained employment for a period of time, that he

participated in drug treatment classes and was a leader in those

classes, and that during his imprisonment pending revocation, he

had   completed    another        drug    treatment          program.         The   district



                                            2
court revoked supervised release and imposed a variant sentence

of twenty-four months’ imprisonment. *

                 In reviewing a sentence imposed after revocation of

supervised           release,        this     court    “takes       a    more       deferential

appellate posture concerning issues of fact and the exercise of

discretion           than       reasonableness           review         for        [G]uidelines

sentences.”           United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007) (internal quotation marks omitted).                               We will affirm a

sentence imposed after revocation of supervised release if it is

not plainly unreasonable.                     United States v. Thompson, 595 F.3d
544,       546   (4th     Cir.       2010).      The    first    step         in    this   review

requires         a      determination           of     whether          the        sentence    is

unreasonable.           United States v. Crudup, 461 F.3d 433, 438 (4th

Cir.       2006).         A    supervised        release      revocation           sentence    is

procedurally reasonable if the district court considered Chapter

Seven’s      advisory         policy       statement    range     and        the    18   U.S.C.A.

§ 3553(a)         (West       2000     &    Supp.     2011)     factors        applicable      to

supervised release revocation.                       See Thompson, 595 F.3d at 547;

18   U.S.C.       § 3583(e).           “A     court    need   not       be    as    detailed   or

specific when imposing a revocation sentence as it must be when

imposing a post-conviction sentence, but it still must provide a

       *
        The statutory maximum term was twenty-four months’
imprisonment.   18 U.S.C. § 3583 (2006); 18 U.S.C. § 3559(a)(3)
(2006); 18 U.S.C. § 922(g) (2006).



                                                 3
statement of reasons for the sentence imposed.”                      Thompson, 595

F.3d at 547 (internal quotation marks omitted).

            If the sentence is unreasonable, the inquiry proceeds

to the second step of the analysis — determining whether the

sentence is plainly unreasonable.              Crudup, 461 F.3d at 438-39.

For a sentence to be plainly unreasonable, “it must run afoul of

clearly settled law.”          Thompson, 595 F.3d at 548.

            Here, the district court explicitly considered Reed’s

violations of the law, his drug use, his violations of the terms

of supervision, his difficulty complying with supervision, his

criminal history, the need to protect the public, and the need

for deterrence.         The district court permissibly concluded that a

Guidelines    sentence        would   be   inadequate      and    thus   imposed   a

sentence above the Guidelines range.                  A review of the record

confirms    that    the    district    court    sufficiently        explained    the

selected sentence and addressed Reed’s arguments for a lesser

sentence.

            We     therefore     conclude      that    the       sentence   is   not

procedurally unreasonable, much less plainly so, and we affirm

the   judgment     of   the    district    court.     We     dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED

                                           4